DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1A, 2, 3, 6, and 7A-7D are objected to because of excessive shading, see MPEP 1.84m which requires line drawings only.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a central body frame of claims 1 and 13; the frame of claims 2, 3, 5, 14, and 15; the multiple plates of claims 3 and 15; and the central rigid body of claims 3 and 15;  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The rigid fin of claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The drawings are objected to under 37 CFR 1.83(a) because they fail to show the “ring-fin (110) and/or rigid fin” together on the device, as described in the specification, §[0085].  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “636” has been used to designate both an IMU and a barometer.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  line 20 reads “(e) a rotor mounted to each of the three of more foldable arms” . Examiner suggests replacing ‘of’ with ‘or’.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 3, 5, 14 and 15 recite the limitation “the frame”.  There is insufficient antecedent basis for this limitation in the claim. Claims 4 and 16 recite the limitation “nosecone”. There is insufficient antecedent basis for this limitation in the claim. 
Claim 2 recites “wherein the frame comprises a three-dimensional (3D) printed aeroshell structure”. However, Applicant’s specification explains, “Due to these added components, the original 3D-printed aeroshell structure of the first embodiment  may be abandoned in favor of a hollow carbon fiber frame in order to maximize volume, increase strength, and allow easy access to the perception and control systems”, §[0077]. The claim appears to be in in conflict with the specification. It is unclear if the frame comprises the aeroshell structure, or if aeroshell structure is an alternative to the frame. Correction/clarification are required.
Claims 3 and claim 15 recite “a central rigid body”. This terminology appears to be introducing a central rigid body, however in light of the specification §[0077] stating “ Central Rigid Body, SQUIDS central body (also referred to as central body frame) must sustain…”, it is unclear if the term is a referring to “a central body frame” (recited in claims 1 and 13) or something different. Correction/clarification is required. 
	Claims 3 and 15 recite “the frame comprises multiple plates that are separated by support columns”. It is unclear if the ‘multiple plates’ refers to the six thick carbon fiber plates per §[0078] of the specification, or if the multiple plates refers to a plate 610 and a plate 716. It is unclear exactly where there are multiple and how either is separated by the support columns. Correction/clarification is required. 
	Claims 7 and 17 recite “a launch tube”. Similarly, claim 11 recites “wherein the launch requires a tube-launch into a ballistic trajectory”.  However, claim 1 only requires a launched multirotor vehicle, the launch tube is not part of the vehicle itself. The meets and bounds of the claim are unclear. Correction/clarification are required.
The term “reduces drag compared to a bluff body nose” in claims 4 and 16 is a relative term which renders the claim indefinite. The term “bluff body nose” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree of reducing drag, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Further the claimed limitation is “a 3D printed nose cone that reduces drag compared to a bluff body nose”. A bluff body is known in the art to be a body that as a result of its shape has a separated flow over its surface. It is unclear specifically how 3D printing the nose cone will reduce drag.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 5, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al. (US 2019/0077503 A1), hereinafter Reddy,  in further view of and Yates (US 2018/0312252 A1), hereinafter Yates, and in further view of Arlton et al. (US 2006/0011777 A1), hereinafter Arlton.
		Regarding claim 1, Reddy discloses a launched multirotor vehicle, comprising: 
	(a) a central body frame (105: projectile casing, Fig. 2); 
	(d) three or more foldable arms (120, 125, 130, 135; Fig. 2), wherein: 
		(i) each foldable arm is attached to the central body frame via a hinge (140, Fig. 	2); 
		(ii) the foldable arms exist in two states: 
			(1) a closed state (Fig. 1 closed configuration) wherein the foldable arms 	are parallel to a central body axis (115, Fig. 2) of the central body frame; and 
			(2) an open state (Fig. 2 deployed configuration) wherein the foldable 	arms extend radially outward perpendicular to the central body axis (Fig. 2); and 			(iii) the foldable arms transition from the closed state to the open state subsequent to launch (Examiner notes that Figs. 1 and 2 depict Reddy performing the transition from closed state to open state subsequent to launch); and 
	(e) a rotor (250, 255, 260, 265; Fig. 2) mounted to each of the three of more foldable arms, wherein the rotors are controlled by a motor (220, 225, 230, 235; Fig. 2) to enable flight.
	
	Reddy does not appear to specifically disclose: 
	(b) a battery that is located in an upper vertical location of the vehicle to position a center of mass of the vehicle to provide aerodynamic stability during a launch.
	However, Yates teaches an unmanned aerial vehicle (Fig. 1) with a battery (161, Fig. 26) that is located in an upper vertical location of the vehicle (108, Figs. 1 and 26) to position a center of mass of the vehicle (Fig. 26) to provide aerodynamic stability during a launch. 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the vehicle disclosed by Reddy with the battery as taught by Yates, in order to have a battery located in an upper vertical location of the vehicle, the benefit being having an additional power source close to the motors and rotors. 
	Reddy and Yates do not appear to specifically disclose:
	(c) fins attached to the central body frame, wherein aerodynamic forces on the fins shift an aerodynamic center (AC) of the vehicle downward below the center of mass of the vehicle.
	 However, Arlton teaches a vehicle (Fig. 2B) with fins (16 and 17, Fig. 2B) attached to a central body frame (Fig. 2B), wherein aerodynamic forces on the fins shift an aerodynamic center (AC) of the vehicle downward below the center of mass of the vehicle. (§[0072] Wings 16, 17 are attached at about their "quarter chord"…16, 17 help to lift lower section 6 and booster module 8 so that rotor modules 3, 5 can apply more power to forward propulsion and less to vertical lifting.), (Examiner notes it is ordinarily known in the art that the aerodynamic center is located at the ‘quarter-chord’ on a symmetric airfoil.)   
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the central body frame disclosed by modified Reddy with the fins as taught by Arlton, in order to have fins attached to the central body frame, wherein aerodynamic forces on the fins shift an aerodynamic center (AC) of the vehicle downward below the center of mass of the vehicle. The benefit being providing lift and boosting the rotor modules, as well as aiding in stabilization.

	Regarding claim 2, as best understood, modified Reddy discloses the vehicle of claim 1, wherein: 
	the frame comprises an aeroshell structure (Reddy, 105: projectile casing, Fig. 1). Regarding the aeroshell structure, it is noted that “three-dimensional (3D) printed” recites a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 See MPEP 2113.
	
	Regarding claim 3, as best understood, modified Reddy discloses the vehicle of claim 1, but does not appear to specifically disclose wherein the frame comprises multiple plates that are separated by support columns that transmit a launch load via a central rigid body.
	However, Arlton teaches a vehicle frame (40: airframe, Figs. 1) comprises multiple plates (56’, 57’: squash plates; Fig. 1)) that are separated by support columns (40: elongated central backbone) that transmit a launch load via a central rigid body (208: yolk frame, Fig. 11B), (§[0055]: Collective yolk frame 208 supports the radial flight loads produced by rotor blades 20). 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the frame disclosed by modified Reddy with the plates, columns and central rigid body as taught by Arlton, in order to have a frame comprising multiple plates that are separated by support columns that transmit a launch load via a central body. The benefit being withstanding launch loads and supporting the airframe.

	Regarding claim 4, modified Reddy discloses the vehicle of claim 1, wherein: 
	the nosecone reduces drag (Reddy, col. 6, ln. 55: a substantially ogive-shaped nose cone).  Regarding the nosecone, it is noted that “three-dimensional (3D) printed” recites a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 See MPEP 2113.

	Regarding claim 5, Reddy modified by Yates and Arlton disclose the vehicle of claim 1, wherein: 
	the fins are fixed onto the frame (as previously noted in claim 1); 
	the fins comprise a ring-fin (Reddy, 170: locking ring, Fig. 1); and 
	the fins comprise a rigid fin (Arlton, 16 and 17, Fig. 2B).

	Regarding claim 8, Reddy modified by Yates and Arlton disclose the vehicle of claim 1, wherein: 
	transitioning to the open state of the foldable arms is controlled by a delay arm release mechanism. §[0040]: In this respect, in order to keep the rotor arms 120, 125, 130 and 135 towards the closed position the additional spring may be held in its cocked or inoperative state by means of a fusible alloy, at least until such time that an increase in the ambient temperature causes the fusible alloy to melt and release the locking ring 170, which in turn effects snap-action release of the rotor arms 120, 125, 130 and 135 in unison to simultaneously urge the wing assembly 110 towards the deployed position.)
109. The vehicle of claim 8, wherein: the delay arm release mechanism comprises a nichrome burn-wire trigger that cuts through a restraining loop of monofilament line.

	Regarding claim 10, modified Reddy discloses the vehicle of claim 1, further comprising: 	a spring-loaded mechanism to keep the three or more foldable arms rigidly open after transitioning to the open state. (Reddy, §[0038]… a dual torsion spring return means in the form of a coiled helical torsion spring, or similar may be used to bias rotor arms 120, 125, 130 and 135 towards the closed and/or the deployed position.)
	It would have been an obvious to one having ordinary skill in the art at the time the invention was filed as substitution of functional equivalent to substitute the spring mechanism of Reddy with a spring latch, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). The motivation for using a spring latch would be to bias the rotor arms toward closed and/or deployed position.  
	
	Claims 1, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy, in further view of Yates, and in further view of Darnell (US 2019/0176983 A1).
	Regarding claim 1 , Reddy discloses a launched multirotor vehicle, comprising: 
	(a) a central body frame (105: projectile casing, Fig. 2); 
	(d) three or more foldable arms (120, 125, 130, 135; Fig. 2), wherein: 
		(i) each foldable arm is attached to the central body frame via a hinge (140, Fig. 	2); 
		(ii) the foldable arms exist in two states: 
			(1) a closed state (Fig. 1 closed configuration) wherein the foldable arms 	are parallel to a central body axis of the central body frame; and 
			(2) an open state (Fig. 2 deployed configuration) wherein the foldable 	arms extend radially outward perpendicular to the central body axis (115, Fig. 2); and 			(iii) the foldable arms transition from the closed state to the open state 	subsequent to launch (Examiner notes that Figs. 1 and 2 depict Reddy performing the transition from closed state to open state subsequent to launch); and 
	(e) a rotor (250, 255, 260, 265; Fig. 2) mounted to each of the three of more foldable arms, wherein the rotors are controlled by a motor (220, 225, 230, 235; Fig. 2) to enable flight.
	Reddy does not appear to specifically disclose: 
	(b) a battery that is located in an upper vertical location of the vehicle to position a center of mass of the vehicle to provide aerodynamic stability during a launch.
	However, Yates teaches an unmanned aerial vehicle (Fig. 1) with a battery (161, Fig. 26) that is located in an upper vertical location of the vehicle (108, Figs. 1 and 26) to position a center of mass of the vehicle (Fig. 26) to provide aerodynamic stability during a launch. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the vehicle disclosed by Reddy with the battery as taught by Yates, in order to have a battery located in an upper vertical location of the vehicle, the benefit being having a power source close to the motors and propellers. 
	Reddy and Yates do not appear to specifically disclose:
	(c) fins attached to the central body frame, wherein aerodynamic forces on the fins shift an aerodynamic center (AC) of the vehicle downward below the center of mass of the vehicle.
	Darnell teaches a launched aerial vehicle with fins (128: legs, Fig. 2A) attached to a central body frame(Fig. 2A and 2B), wherein aerodynamic forces on the fins shift an aerodynamic center (AC) of the vehicle downward below the center of mass of the vehicle (§[0034] The POG section 126 includes three flexible legs 128 positioned in 120 degree radial increments about the fuselage 120 and extending radially outward and downwardly from the fuselage 120. In some embodiments, the legs 128 extend downwardly from the fuselage 120 approximately ⅓ of a total length of the fuselage 120 from the POG section. The legs 128 can provide a variety of purposes and functions.)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the central body frame disclosed by modified Reddy with the fins as taught by Darnell, in order to have fins attached to the central body frame so that aerodynamic forces on the fins shift an aerodynamic center (AC) of the vehicle downward below the center of mass of the vehicle. The benefit being adding a variety of functions to the vehicle.

	Regarding claim 6, Reddy modified by Yates and Darnell disclose the vehicle of claim 1, wherein: 
	the fins comprise folding fins (Darnell, §[0051]… As described for rotorcraft 100, the legs 228 can also be retractable to a location within the fuselage or folded inward towards the fuselage 220 for storage and transport); and
	feet attached to ends of the fins (229: landing shoes, Fig. 3), (§[0034]: An interchangeable landing shoe can be located at the base of each leg to serve as a surface foot) protect tips of the fins and serve as landing gear (§[0034]:… For example, the legs 128 can serve as the landing gear, and can also include other components), (Examiner notes the terminology ‘landing shoe’ suggests the ‘feet’ serve as landing gear).

	Regarding claim 11, Reddy, Yates and Darnell disclose the vehicle of claim 1 wherein: 
	the launch comprises a tube-launch (Reddy, col. 3, ln. 38: there is provided a method of launching an unmanned aerial vehicle (UAV) adapted for transit in and deployment from a projectile casing, comprising: providing the UAV as outlined above, in a launch tube; applying pressurized gases to a back end of the UAV, driving the UAV forward in the launch tube into a substantially parabolic trajectory) into a ballistic trajectory (Reddy, 510, Fig. 5).

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Reddy, Yates, Darnell as applied to claim 1 above, and in further view of Arlton.
	Regarding claim 7, Reddy, Yates and Darnell disclose the vehicle of claim 1, but do not appear to specifically disclose a launch tube, wherein: 
		the three or more foldable arms exist in the closed state by being constrained by the launch tube; and 
		the three or more foldable arms transition to the open state immediately after the vehicle leaves the launch tube via a torsional spring inside the hinge.
	However Arlton teaches a launch tube (150, Fig. 21A) wherein: 
	three or more foldable arms exist in the closed state by being constrained by the launch tube, and 
	the three or more foldable arms transition to the open state immediately after the vehicle leaves the launch tube via a torsional spring (111, Fig. 11A) inside a hinge. 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the vehicle, arms and hinge  disclosed by Reddy, Yates and Darnell with the launch tube and torsional spring as taught by Arlton, in order to have a launch tube wherein the three or more arms exist in the closed state constrained by the launch tube and transitioning into an open state immediately after the vehicle leaves the launch tube via a torsional spring. The benefit being constraining the arms in a closed state and a method of deploying the arms. 
	
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Reddy, Yates and Arlton as applied to claim 1 above; and Reddy, Yates and Darnell as applied to claim 1 above, and in view of Deng et al. (WO 2017/143501 A1), hereinafter Deng.
	Regarding claim 12, modified Reddy discloses the vehicle of claim 1, but does not appear to specifically disclose sensors comprising a range finder, an IMU (inertial measurement unit), a barometer, and a camera; 
	the range finder autonomously triggering active stabilization that is controlled by an onboard computer; 
	the onboard computer comprising a processor and memory, wherein the onboard computer: 
		receives input from the sensors; 
		provides attitude control to stabilize the attitude based on the input from the 	IMU; 
		provides closed-loop altitude control to stabilize a z-position of the vehicle based 	on the input from the range finder; and 
		provides VIO (visual inertial odometry) initialization, and VIO convergence to 	stabilize an x-position and a y-position of the vehicle based on the input from the 	camera.

	Deng teaches a vehicle further comprising sensors (sensors, §[0185]; a sensing module, §[0228] – paragraphs reproduced below claim) comprising:
	a range finder (proximity sensors, §[0185] and §[0229])
	an IMU (inertial measurement unit) (inertial measurement units (IMUs), §[0185] and §[0229])
	a barometer (barometers, §[0185]), and 
	a camera (a camera, §[0185] and §[0229]); 
	the range finder autonomously triggering active stabilization that is controlled by an onboard computer (§[203]… The movable object can be controlled by a human or an autonomous control system (e.g., a computer control system), or any suitable combination thereof.), (§[0231]… the processing unit can be operatively coupled to a control
module configured to control a state of the movable object. For example, the control
module can be configured to control the propulsion mechanisms of the movable object
to adjust the spatial disposition, velocity, and/or acceleration of the movable object
with respect to six degrees of freedom.), (Examiner notes the sensors are capable of autonomously triggering active stabilization via an onboard computer.) 
	the onboard computer comprising a processor (a processing unit having a plurality of processors, §[0229]); CPU, §[0230]; processing unit, §[0231] above), and memory (one or more memory units, §[0230]), wherein the onboard computer: 
	receives input from the sensors (The sensing module can be operatively coupled to a
processing unit having a plurality of processors, §[0229]; 
	provides attitude control to stabilize the attitude based on the input from the IMU (§[0173]-[0174]…a system configured to control operation of a UAV…the system may comprise one or more sensors…One or more sensors detect...velocity, orientation, attitude, gravitational forces, acceleration, position…); 
	provides closed-loop altitude control to stabilize a z-position of the vehicle based on the input from the range finder; and provides VIO (visual inertial odometry) initialization, and VIO convergence to stabilize an x-position and a y-position of the vehicle based on the input from the camera.  (§[0224]: The sensing system 2208 can include one or more sensors that may sense the spatial disposition, velocity, and/or acceleration of the movable object 2200 (e.g., with respect to up to three degrees of translation and up to three degrees of rotation). The one or more sensors can include global positioning system (GPS) sensors, motion sensors, inertial sensors, proximity sensors, or image sensors. The sensing data provided by the sensing system 2208 can be used to control the spatial disposition, velocity, and/or orientation of the movable object 2200 (e.g., using a suitable processing unit and/or control module, as described…)	
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the sensors disclosed by modified Reddy with the specific sensors and on-board computer containing processors and memory, as taught by Deng, in order to have a vehicle that receives input from the sensors; provides attitude control to stabilize the attitude based on the input from the IMU; provides closed-loop altitude control to stabilize a z-position of the vehicle based on the input from the range finder; and provides VIO (visual inertial odometry) initialization, and VIO convergence to stabilize an x-position and a y-position of the vehicle based on the input from the camera. The benefit being autonomous or semi-autonomous control of the vehicle.

Paragraphs [0185], [0228]-[0230] reproduced below for convenience:
§[0185] A power consuming unit may also be one or more components able to collect and/or store information. It may be desirable to provide continuous power to the power consuming unit for constant information processing, retrieval, or storage. The power consuming unit may be one or more of the following controllers (i.e. control units) communication unite, navigation unit, emitter (e.g. light or audio emitter), and/or sensors. Examples of sensors may include but are not limited to location sensors (e.g., global positioning system (GPS) sensors, mobile device transmitters enabling location triangulation), vision sensors (e.g., imaging devices capable of detecting visible, infrared, or ultraviolet light, such as cameras), proximity sensors (e.g., ultrasonic sensors, lidar, time-of-flight cameras), inertial sensors (e.g., accelerometers, gyroscopes, inertial measurement units (IMUs)), altitude sensors, pressure sensors (e.g., barometers), audio sensors (e.g., microphones) or field sensors (e.g., magnetometers, electromagnetic sensors). Any suitable number and combination of sensors can be used, such as one, two, three, four, five, or more sensors. Optionally, the data can be received from sensors of different types (e.g., two, three, four, five, or more types). Sensors of different types may measure different types of signals or information (e.g., position, orientation, velocity, acceleration, proximity, pressure, etc.) and/or utilize different types of measurement techniques to obtain data. For instance, the sensors may include any suitable combination of active sensors (e.g., sensors that generate and measure energy from their own source) and passive sensors (e.g., sensors that detect available energy).

ֻ§[0228] In some embodiments, a system for controlling a movable object may be provided in accordance with embodiments. The system can be used in combination with any suitable embodiment of the systems, devices, and methods disclosed herein. The system can include a sensing module, processing unit, non-transitory computer readable medium, control module, and communication module. 

§[0229] The sensing module can utilize different types of sensors that collect information relating to the movable objects in different ways. Different types of sensors may sense different types of signals or signals from different sources. For example, the sensors can include inertial sensors, GPS sensors, proximity sensors (e.g., lidar), or vision/image sensors (e.g., a camera). The sensing module can be operatively coupled to a processing unit having a plurality of processors. In some embodiments, the sensing module can be operatively coupled to a transmission module (e.g., a Wi-Fi image transmission module) configured to directly transmit sensing data to a suitable external device or system. For example, the transmission module can be used to transmit images captured by a camera of the sensing module to a remote terminal.

§[0230] The processing unit can have one or more processors, such as a programmable processor (e.g., a central processing unit (CPU)). The processing unit can be operatively coupled to a non-transitory computer readable medium. The non-transitory computer readable medium can store logic, code, and/or program instructions executable by the processing unit for performing one or more steps. The non-transitory computer readable medium can include one or more memory units (e.g., removable media or external storage such as an SD card or random access memory (RAM)). In some embodiments, data from the sensing module can be directly conveyed to and stored within the memory units of the non-transitory computer readable medium. The memory units of the non-transitory computer readable medium can store logic, code and/or program instructions executable by the processing unit to perform any suitable embodiment of the methods described herein. For example, the processing unit can be configured to execute instructions causing one or more processors of the processing unit to analyze sensing data produced by the sensing module. The memory units can store sensing data from the sensing module to be processed by the processing unit. In some embodiments, the memory units of the non-transitory computer readable medium can be used to store the processing results produced by the processing unit.


Claims 13-14, 16, 18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy, and further in view of Deng.
	Regarding claim 13, Reddy discloses a launched multirotor vehicle, comprising: 
	(a) a central body frame (105: projectile casing, Fig. 2); 
	(b) three or more foldable arms (120, 125, 130, 135; Fig. 2), wherein: 
		(i) each foldable arm is attached to the central body frame via a hinge (140, Fig. 	2); 
		(ii) the foldable arms exist in two states: 
			(1) a closed state (Fig. 1 closed configuration) wherein the foldable arms 	are parallel to a central body axis of the central body frame; and 
			(2) an open state (Fig. 2 deployed configuration) wherein the foldable 	arms extend radially outward perpendicular to the central body axis (115, Fig. 2); and 			(iii) the foldable arms transition from the closed state to the open state 	subsequent to launch (Examiner notes that Figs. 1 and 2 depict Reddy performing the transition from closed state to open state subsequent to launch); and 
	(c) a rotor (250, 255, 260, 265; Fig. 2) mounted to each of the three of more foldable arms, wherein the rotors are controlled by a motor (220, 225, 230, 235; Fig. 2) to enable flight.
 	
	Reddy does not appear to specifically disclose:
	(d) sensors mounted on the central body frame, wherein the sensors comprise a range finder, an IMU (inertial measurement unit), and a camera; 
	(e) the range finder autonomously triggering active stabilization that is controlled by an onboard computer; 
	(f) the onboard computer comprising a processor and memory, wherein the onboard computer: 
		(i) receives input from the sensors; 
		(ii) provides attitude control to stabilize the attitude based on the input from the 	IMU; 
		(iii) provides closed-loop altitude control to stabilize a z-position of the vehicle 	based on the input from the rangefinder; and 
		(iv) provides VIO (visual inertial odometry) initialization, and VIO convergence to 	stabilize an x-position and a y-position of the vehicle based on the input from the 	camera.

	Deng teaches:
	(d) sensors (2208: a sensing system, Fig. 22) mounted on a central body frame (2200: movable object, e.g. UAV; Fig. 22), wherein the sensors comprise a range finder (proximity sensors, §[0185] and §[0229]), an IMU (inertial measurement unit) (inertial measurement units (IMUs), §[0185] and §[0229]), and a camera (a camera, §[0185] and §[0229]); 
	the range finder autonomously triggering active stabilization that is controlled by an onboard computer (§[203]… The movable object can be controlled by a human or an autonomous control system (e.g., a computer control system), or any suitable combination thereof.), (§[0231]… the processing unit can be operatively coupled to a control
module configured to control a state of the movable object. For example, the control
module can be configured to control the propulsion mechanisms of the movable object
to adjust the spatial disposition, velocity, and/or acceleration of the movable object
with respect to six degrees of freedom.), (Examiner notes the sensors are capable of autonomously triggering active stabilization via an onboard computer.) 
	(f) the onboard computer comprising a processor (a processing unit having a plurality of processors, §[0229]); CPU, §[0230]; processing unit, §[0231] above), and memory (one or more memory units, §[0230]), wherein the onboard computer: 
		(i) receives input from the sensors (The sensing module can be operatively 	coupled to a processing unit having a plurality of processors, §[0229]; 
	 	(ii) provides attitude control to stabilize the attitude based on the input from the 	IMU (§[0173]-[0174]…a system configured to control operation of a UAV…the system 	may comprise one or more sensors…One or more sensors detect...velocity, 	orientation, attitude, gravitational forces, acceleration, position…); 
		(iii) provides closed-loop altitude control to stabilize a z-position of the vehicle 	based on the input from the range finder (§[0224] below); and 
		(iv) provides VIO (visual inertial odometry) initialization, and VIO convergence to 	stabilize an x-position and a y-position of the vehicle based on the input from the 	camera.  (§[0224]: The sensing system 2208 can include one or more sensors that may 	sense the spatial disposition, velocity, and/or acceleration of the movable object 2200 	(e.g., with respect to up to three degrees of translation and up to three degrees of 	rotation). The one or more sensors can include global positioning system (GPS) 	sensors, motion sensors, inertial sensors, proximity sensors, or image sensors. The 	sensing data provided by the sensing system 2208 can be used to control the spatial 	disposition, velocity, and/or orientation of the movable object 2200 (e.g., using a 	suitable processing unit and/or control module, as described…)  
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the sensors disclosed by modified Reddy with the specific sensors and on-board computer containing processors and memory, as taught by Deng, in order to have a vehicle that receives input from the sensors; provides attitude control to stabilize the attitude based on the input from the IMU; provides closed-loop altitude control to stabilize a z-position of the vehicle based on the input from the range finder; and provides VIO (visual inertial odometry) initialization, and VIO convergence to stabilize an x-position and a y-position of the vehicle based on the input from the camera. The benefit being autonomous or semi-autonomous control of the vehicle.

	Regarding claim 14, Reddy and Deng disclose the vehicle of claim 13, wherein: 
	the frame comprises an aeroshell structure (Reddy, 105: projectile casing, Fig. 1). Regarding the aeroshell structure, it is noted that “three-dimensional (3D) printed” recites a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 See MPEP 2113.
 	
	Regarding claim 16, Reddy and Deng disclose the vehicle of claim 13, wherein: 
	the nosecone reduces drag (Reddy, col. 6, ln. 55: a substantially ogive-shaped nose cone). Regarding the nosecone, it is noted that “three-dimensional (3D) printed” recites a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 See MPEP 2113. 
		
	Regarding claim 18, Reddy and Deng disclose the vehicle of claim 13, wherein: 
	transitioning to the open state of the foldable arms is controlled by a delay arm release mechanism. §[0040]: In this respect, in order to keep the rotor arms 120, 125, 130 and 135 towards the closed position the additional spring may be held in its cocked or inoperative state by means of a fusible alloy, at least until such time that an increase in the ambient temperature causes the fusible alloy to melt and release the locking ring 170, which in turn effects snap-action release of the rotor arms 120, 125, 130 and 135 in unison to simultaneously urge the wing assembly 110 towards the deployed position.)

	Regarding claim 20, Reddy and Deng disclose the vehicle of claim 13, further comprising: 
	a spring-loaded latch to keep the three or more foldable arms rigidly open after transitioning to the open state. (Reddy, §[0038]…rotor arms 120, 125, 130 and 135, may be attached to the side, or bottom of projectile casing 105, where a dual torsion spring return means in the form of a coiled helical torsion spring, or similar may be used to bias rotor arms 120, 125, 130 and 135 towards the closed and/or the deployed position).
	It would have been an obvious to one having ordinary skill in the art at the time the invention was filed as substitution of functional equivalent to substitute the spring mechanism of Reddy with a spring latch, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). The motivation for using a spring latch would be to bias the rotor arms toward closed and/or deployed position.

	Regarding claim 21, Reddy and Deng disclose the vehicle of claim 13, wherein the onboard computer provides VIO [visual inertial odometry] initialization based on: 	
	pitch and roll rates of the vehicle below a defined pitch-roll threshold; 
	a vertical velocity below a vertical velocity threshold; and 
	a lateral velocity below a lateral velocity threshold. (§[0174]… The orientation may include an angle defined relative to at least one of the roll, yaw, or pitch axes of the UAV. In some embodiments, the one or more sensors may include an inertial measurement member comprising one or more gyroscopes, velocity sensors, accelerometers, magnetometers, and the like. In other embodiments, other types of state-detecting sensors may be used instead of or in addition to the inertial measurement member. The system may further include one or more processors configured to calculate posture information associated with the arms based on the state information obtained by the sensing system. For example, detected angular or linear velocity of the arms may be used to calculate a position of the arms with respect to the central body of the UAV, or to a pitch, roll and/or yaw axis of the UAV.)

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy and Deng, and further in view of Arlton.
	Regarding claim 15, Reddy and Deng disclose the vehicle of claim 13, but do not appear to specifically disclose wherein the frame comprises multiple plates that are separated by support columns that transmit a launch load via a central rigid body.
	However, Arlton teaches a vehicle frame (40: airframe, Figs. 1) comprising multiple plates (56’, 57’: squash plates; Fig. 1)) that are separated by support columns (40: elongated central backbone) that transmit a launch load via a central rigid body (208: yolk frame, Fig. 11B), (§[0055]: Collective yolk frame 208 supports the radial flight loads produced by rotor blades 20). 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the frame disclosed by modified Reddy with the plates, columns and central rigid body as taught by Arlton, in order to have a frame comprising multiple plates that are separated by support columns that transmit a launch load via a central body. The benefit being withstanding launch loads and supporting the airframe.

Regarding claim 17, Reddy and Deng disclose the vehicle of claim 13, but do not appear to specifically disclose a launch tube, wherein: 
		the three or more foldable arms exist in the closed state by being constrained by the launch tube; and 
		the three or more foldable arms transition to the open state immediately after the vehicle leaves the launch tube via a torsional spring inside the hinge.
	However Arlton teaches a launch tube (150, Fig. 21A) wherein three or more foldable arms exist in the closed state by being constrained by the launch tube, and the three or more foldable arms transition to the open state immediately after the vehicle leaves the launch tube via a torsional spring (111, Fig. 11A) inside a hinge. 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the vehicle, arms and hinge  disclosed by modified Reddy with the launch tube and torsional spring as taught by Arlton, in order to have a launch tube wherein the three or more arms exist in the closed state constrained by the launch tube and transitioning into an open state immediately after the vehicle leaves the launch tube via a torsional spring. The benefit being constraining the arms in a closed state and a method of deploying the arms. (Examiner notes the wherein clause simply expresses intended result of method and is not material to patentability).

	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy, Yates and Anton as applied to claim 1 above, and over Reddy and Deng as applied to claim 13 above, respectively; and, in further view of Rinaldi et al. (US 2017/0267347 A1), hereinafter Rinaldi. 
	Regarding claim 9, Reddy Yates and Anton disclose the vehicle of claim 8, but do not appear to specifically disclose wherein the delay arm release mechanism comprises a nichrome burn-wire trigger that cuts through a restraining loop of monofilament line.
	Rinaldi teaches a severing module that comprises a nichrome burn-wire trigger that cuts through a restraining loop of monofilament line (§[0041]: the severing module uses a nichrome wire for severing the suspension means. When an electric current of certain rating is passed through the nichrome wire, the nichrome wire generates significant heat, which can be used to sever the suspension means).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the delay arm release mechanism  disclosed by modified Reddy with the nichrome wire as taught by Rinaldi, in order to have a delay arm release mechanism with nichrome wire. The benefit being its low cost of manufacture. 

	Regarding claim 19, Reddy and Deng disclose the vehicle of claim 18, wherein: 58the delay arm release mechanism comprises a nichrome burn-wire trigger that cuts through a restraining loop of monofilament line.
	Rinaldi teaches a severing module that comprises a nichrome burn-wire trigger that cuts through a restraining loop of monofilament line (§[0041]: the severing module uses a nichrome wire for severing the suspension means. When an electric current of certain rating is passed through the nichrome wire, the nichrome wire generates significant heat, which can be used to sever the suspension means).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the delay arm release mechanism  disclosed by modified Reddy with the nichrome wire as taught by Rinaldi, in order to have a delay arm release mechanism with nichrome wire. The benefit being its low cost of manufacture. 	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Powell et al. (US 2012/0205488 A1) teaches a UAV launch system with a launch tube. Engberson et al. (US 2017/0166306 A1) teaches a leg assembly convertible from landing gear into a rear fuselage (open and closed positions),  to include rigid fins. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNA DANIELLE GLOVER whose telephone number is (571)272-8861. The examiner can normally be reached Monday - Friday 7:00 -4:30, see teams for updates.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.D.G./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619